                                                                 Clear Form
DOCUMENTS UNDERCase
               SI                      3:19-cr-00367-CRB Document 8 Filed 07/29/19
                                                                      TOTAL         Page 124ofminutes
                                                                            T;i^(mins):        1
MAGISTRATE JUDGE                                     DEPUTY CLERK                                        -r»ORTER/FTR
    MINUTE ORDER                                    Rose Maher                                       FTRi 11:30-11:41
    MAGISTRATE JUDGE                                 DATE                                            NEW CASE           CASE NUMBER
Thomas 8. Hixson                                    7/29/2019                                              •            3:19-71145 TSH
                                                                   APPEARANCES
DEFENDANT                                            AGE     CUST           P/NP       ATTORNEY FOR DEFENDANT                       PD.|X1 RET. •
Alexander Gonzalez-Vasquez                           37      Y              P       Geoffrey Hansen                                 APPT. •
U.S. ATTORNEY                                        INTERPRETER                          [X]       FIN. AFFT         \X\       COUNSEL APPT'D
                                                                                                    SUBMITTED
Julie Garcia/Shdilaka Padipaty                       Spanisli: Melinda Basker
PROBATION OFFICER                      PRETRIAL SERVICES OFFICER                    DEF ELIGIBLE FOR              •   PARTIAL PAYMENT                •
                                       Josh LIbby                                   APPT'D COUNSEL                    OFCJA FEES
                                                    PROCEEDINGS SCHEDULED TO OCGUR
El         INITIAL APPEAR          •        PRELIM HRG            •       MOTION               •     JUGMT &SENTG               •        STATUS
          held-complaint                                                                                                        •        TRIAL SET
           I.D. COUNSEL            •        ARRAIGNMENT           •       BOND HEARING •             lA REV PROB. or            •        OTHER
                                                                                                     or S/R

•          DETENTION HRG           •        ID/REMOVHRG           •       CHANGE PLEA          •     PROB. REVOC.               •        ATTY APPT
                                                                                                                                         HEARING
                                                                 INITIAL APPEARANCE
[X]         ADVISED              \E\       ADVISED           •            NAME AS CHARGED                TRUE NAME:
            OF RIGHTS                      OF CHARGES                     IS TRUE NAME

                                                                      ARRAIGNMENT
•          ARRAIGNED ON                •    ARRAIGNED ON              •   READING WAIVED             •         WAIVER OF INDICTMENT FILED
           INFORMATION                      INDICTMENT                      SUBSTANCE

                                                                          RELEASE
•         RELEASED         •     ISSUED                          AMT OF SECURITY          SPECIAL NOTES                 •       PASSPORT
          ON 0/R                 APPEARANCE BOND                                                                                SURRENDERED
                                                                                                                                DATE:

    PROPERTY TO BE POSTED                                  CORPORATE SECURITY •                            REAL PROPERTY:            •
•          CASH       $

[X] MOTION             •PRETRIAL                     •    DETAINED •released               •       detention hearing                 [xJremanded
          FOR                  SERVICES                                                            AND FORMAL FINDINGS                   TO CUSTODY
          DETENTION            REPORT                                                              WAIVED

ORDER REMOVED TO THE DISTRICT OF
                                                                            PLEA
•         CONSENT                      [X]N0T GUILTY                  •    GUILTY                        GUILTY TO COUNTS: •
          ENTERED

          PRESENTENCE                  •change of plea                     PLEA agreement                OTHER:
          REPORT ORDERED                                                   FILED

                                                                       CONTINUANCE
    TO:                            •       ATTY APPT              •        BOND            •        STATUS RE:

8/6/2019                                   HEARING                         HEARING                  CONSENT                 •       TRIAL SET
    AT:                            •       SUBMIT FINAN.           •       PRELIMINARY     •        CHANGE OF               •       STATUS
                                           AFFIDAVIT                       HEARING                  PLEA
10:30 a.m.
BEFORE HON.                        [X] DETENTION                   •       ARRAIGNMENT •             MOTIONS                •       JUDGMENT &
                                           HEARING                                                                                  SENTENCING
Thomas S. Hixson
•          TIME WAIVED             •       TIME EXCLUDABLE        •        IDENTITY/       •        PRETRIAL                •       PROB/SUP REV.
                                           UNDER 18 § use                  REMOVAL                  CONFERENCE                      HEARING
                                           3161                            HEARING

                                                           ADDITIONAL PROCEEDINGS

Defs counsel did not ask for PTS report.


                                                                                                           DOCUMENT NUMBER:
